FILE COPY




                                     No. 07-15-00040-CV


In the Interest of O.A.P., a Child           §     From the 237th District Court of
                                                     Lubbock County
                                             §
                                                   February 11, 2015
                                             §
                                                   Opinion Per Curiam
                                             §



                                     J U D G M E N T

       Pursuant to the opinion of the Court dated Wednesday, February 11, 2015, it is

ordered, adjudged and decreed that this appeal be dismissed.

       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo